


Exhibit 10.57


Jody Bilney
    
OSI RESTAURANT PARTNERS, LLC
Amendment To
Amended and Restated
Officer Employment Agreement


THIS AMENDMENT TO AMENDED AND RESTATED OFFICER EMPLOYMENT AGREEMENT
(“Amendment”) is entered into by and among OSI RESTAURANT PARTNERS, LLC, a
Delaware limited liability company (the “Employer”) and JODY BILNEY (the
“Employee”) to be effective for all purposes as of January 1, 2012.


WHEREAS, Employer employs Employee as Chief Brand Officer of the Employer
pursuant to that certain Assignment and Amendment and Restatement of Officer
Employment Agreement dated effective February 5, 2008 (the “Employment
Agreement”); and


WHEREAS, the parties hereto desire to enter into this Amendment in order to
change the Employment Agreement to reflect that the Employee has been promoted
to Executive Vice President and Chief Brand Officer of the Employer.


NOW, THEREFORE, intending to be legally bound, for good consideration, receipt
of which is acknowledged, the parties hereby agree as follows:


1.Recitals. The parties acknowledge and agree that the above recitals are true
and correct and incorporated herein by reference.


2.Change of Employee's Title. The parties acknowledge and agree that all
references in the Employment Agreement to the Employee being employed as Chief
Brand Officer of the Employer are hereby amended to state that the Employee is
employed as Executive Vice President and Chief Brand Officer of the Employer
effective January 1, 2012.


3.Ratification. All other terms of the Employment Agreement as amended hereby
are hereby ratified and confirmed by each party.


IN WITNESS WHEREOF, the parties have executed this Amendment effective as set
forth above.


 
 
 
“EMPLOYEE”
 
 
 
 
 
/s/ Jody Bilney
 
 
 
 
 
JODY BILNEY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
“EMPLOYER”
 
 
 
 
 
 
 
 
 
 
 
Attest:
 
OSI RESTAURANT PARTNERS, LLC,
 
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kelly Lefferts
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Kelly Lefferts, Assistant Secretary     
 
 
 
 
Joseph J. Kadow, Executive Vice President
 





